Citation Nr: 0916381	
Decision Date: 05/01/09    Archive Date: 05/12/09

DOCKET NO.  07-38 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to educational assistance benefits under Chapter 
35, Title 38, United States Code, to consideration of whether 
an extension of the delimiting date is warranted.


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The Veteran had active service from November 1968 to July 
1970.  He died in June 2006.  The appellant is the Veteran's 
daughter.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a determination of May 2007 by the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma.  


FINDINGS OF FACT

1.  The facts of this case are not in dispute, and resolution 
is based on application of the law rather than on weighing of 
the evidence.  

2.  The appellant was born in October 1973, and her 31st 
birthday was in October 2004.

3.  In May 2007, the RO received the appellant's Application 
for Survivors' and Dependents' Educational Assistance.


CONCLUSION OF LAW

The criteria for educational assistance benefits pursuant to 
Chapter 35, Title 38, United States Code, have not been met.  
38 U.S.C.A. § 3512 (West 2002); 38 C.F.R. §§ 21.3040, 21.3041 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board further notes that the essential facts of this case 
are not in dispute, and the resolution depends on the 
application of the law rather than on weighing of the 
evidence.  Under such circumstances, any failure to meet the 
duty to assist and notify is harmless error.  Further 
development and further expending of the government's 
resources is not warranted.  See Valiao v. Principi, 17 Vet. 
App. 229 (2003).  

During his lifetime, the Veteran reportedly established 
service connection for disabilities rated as 100 percent 
disabling.  The Veteran died in June 2006.  The appellant is 
his daughter.  The appellant was born in October 1973.  She 
submitted her claim for Chapter 35 education benefits in May 
2007.  She asserts that the delimiting date should be 
extended because she had to quit school to take care of her 
father who had become very sick due to his service-connected 
disabilities.  

For the purposes of dependents' educational assistance under 
38 U.S.C. Chapter 35 a child, spouse or surviving spouse of a 
Veteran or serviceperson will have basic eligibility if the 
Veteran: (1) Was discharged from service under conditions 
other than dishonorable, or died in service; and (2) has a 
permanent total service-connected disability; or (3) a 
permanent total service-connected disability was in existence 
at the date of the Veteran's death; or (4) died as a result 
of a service-connected disability; or (if a serviceperson) 
(5) is on active duty as a member of the Armed Forces and now 
is, and, for a period of more than 90 days, has been listed 
by the Secretary concerned as missing in action, captured in 
line of duty by a hostile force, or forcibly detained or 
interned in line of duty by a foreign Government or power. 38 
C.F.R. §§ 3.807, 21.3020, 21.3021.

The Board notes that even if basic eligibility is established 
by showing that one of the foregoing criteria were met, the 
appellant would still be required to meet certain 
requirements pertaining to her age.  Information in the 
claims file reflects that the appellant was born in October 
1973.  The eligibility criteria for a child of a Veteran is 
set out in 38 U.S.C.A. § 3512; 38 C.F.R. §§ 21.3040 and 
21.3041.  Ordinarily, a child's period of eligibility for 
educational assistance under Chapter 35 ends on the child's 
26th birthday. 38 U.S.C.A. § 3512(a).

A modification of the eligibility period may be granted under 
certain circumstances specified in 38 C.F.R. § 21.3041(d).  
In such cases, the basic ending date for eligibility will be 
the child's 26th birthday or 8 years from the date of the 
relevant occurrence, whichever is later.  However, in no case 
will the modified ending date extend beyond the eligible 
person's 31st birthday. 38 C.F.R. § 21.3041(d).  

The Board also notes that an extension to the ending date may 
be made where there has been suspension of the program due to 
conditions determined by the VA to have been beyond the 
person's control.  However, again the extension is only for 
the length of the period of suspension, and not beyond age 
31.  38 C.F.R. § 21.3041(e).  A provision contained in 
38 U.S.C.A. § 3512(b)(2), which provides for extension of the 
delimiting date where a person is prevented from initiating 
or completing such person's chosen program within such period 
because of physical or mental disability, pertains to claims 
by spouses but does not apply to a claim by a child.  
38 U.S.C.A. §§ 3501(a)(1)(B), (C), and (D), 3512(b)(2).  
Moreover, the appellant has not asserted that she was 
disabled.  

The Board observes that in December 2000, on the date the 
appellant first applied for educational assistance benefits, 
the appellant had already exceeded his 31st birthday.  Her 
age was 33 years.  As there is no provision allowing for a 
delimiting period to be modified or extended beyond a child's 
31st birthday, the appellant's claim must be denied. 38 
U.S.C.A. § 3512; 38 C.F.R. § 21.3041(d), (e).  

The Board acknowledges the arguments advanced by the 
appellant; however, the legal criteria governing eligibility 
requirements for Chapter 35 educational assistance are clear 
and specific.  Based on the foregoing, the Board finds that 
there is simply no legal basis to find the appellant eligible 
for educational assistance benefits under Chapter 35.  As the 
disposition of this claim is based on the law, and not on the 
facts of the case, the claim must be denied based on a lack 
of entitlement under the law. See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).


ORDER

The claim for Chapter 35 educational assistance benefits is 
denied.




____________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


